Citation Nr: 0417042	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE


Entitlement to service connection for dementia due to head 
trauma.  



ATTORNEY FOR THE BOARD


M. Carr, Associate Counsel




INTRODUCTION

The veteran had reported active service from November 1943 to 
February 1947 and from September 1950 to November 1967.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO), St. Petersburg, 
Florida.   


REMAND

In his VA Form 9, dated in May 2003, the veteran stated that 
he received treatment for his dementia at the VA Medical 
Center in Rio Piedras.  He also stated that he received 
treatment at "POPC", which the Board assumes is the Ponce 
Outpatient Clinic.  He asked that VA request these records.  
However, no subsequent attempt to obtain further VA treatment 
records has been made.  Under Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992), VA treatment records are considered to be 
constructively included within the record.  
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence in his possession pertinent 
to the claim on appeal.  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should request all treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Center in Rio Piedras and at POPC 
concerning the veteran's treatment at 
those facilities since his discharge from 
service in November 1967.  Thereafter, 
these records should be associated with 
the veteran's claims folder. 

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




